Citation Nr: 0823934	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as manic depression and post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from May 1982 to August 
1986. 

This case has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).

Procedural history

In the September 2001 rating decision, service connection was 
denied for a psychiatric disorder, claimed as manic 
depression and PTSD, and for an eye disability.  The veteran 
filed a Notice of Disagreement (NOD) in April 2002.  
On November 5, 2002, the RO issued a Statement of the Case 
(SOC).  The veteran's substantive appeal was dated February 
24, 2003 and received by the RO on February 26, 2003.  

In January 2008, the veteran failed to report for a Travel 
Board hearing.

In April 10, 2008 letter, the Board informed the veteran that 
it would be considering whether his substantive appeal was 
timely.  The Board further informed the veteran that he had 
the option of a hearing on the matter of the timeliness of 
his appeal.  
As explained below, the veteran has requested a hearing.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

In May 2008, in response to the Board's letter, the veteran 
requested a Travel Board hearing on the timeliness of his 
substantive appeal.    

This case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  The veteran should 
be notified of the date, time and place 
of such a hearing by letter mailed to his 
current address of record, with a copy to 
his representative.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




